           Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 MARCUS ANDERSON,                               :
                                                :
                     Plaintiff,                 :
                                                :         No.
               v.                               :
                                                :
 CREDIT ACCEPTANCE CORPORATION,                 :
                                                :
                     Defendant.                 :
                                                :
                                                :

                                  NOTICE OF REMOVAL

TO THE CLERK OF COURT:

      Defendant, Credit Acceptance Corporation (“Credit Acceptance”) (misidentified in

Plaintiff’s Complaint as “Credit Acceptance”), hereby files this Notice of Removal to

remove the above-styled civil action, and all claims and causes of actions therein, from

the Magisterial District Court of Bucks County, Pennsylvania to the United States District

Court for the Eastern District of Pennsylvania. This action is removable pursuant to 28

U.S.C. §§ 1331, 1367, 1441, and 1446. As grounds for removal, Credit Acceptance states as

follows:

                                  THE REMOVED CASE

      1.      On or about July 6, 2021, Plaintiff, Marcus Anderson, commenced the

underlying state court action, captioned Marcus Anderson v. Credit Acceptance, Case No.

CV-191-2021 (the “State Court Action”), by filing a Complaint in the Magisterial District

Court in and for Bucks County, Pennsylvania (the “Complaint”).

      2.      The Complaint was mailed to Credit Acceptance on July 7, 2021, and was

received on July 14, 2021.


                                                                               5086284v.1
             Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 2 of 16




        3.      As required by 28 U.S.C. § 1446(a), a true and correct copy of all process,

pleadings, and orders from the State Court Action are attached hereto as Exhibit A.

        4.      A copy of the docket in the State Court Action is attached as Exhibit B.

                        FEDERAL QUESTION JURISDICTION

        5.      For a suit to be one that arises under the laws of the United States so as to

confer original or removal jurisdiction on the federal courts, it must appear on the face of

the complaint that resolution of the case depends upon a federal question. See Pan

American Petroleum Corp. v. Superior Court, 366 U.S. 656, 663 (1961).

        6.      Here, the Complaint in the State Court Action purports to state claims

against Defendants for the alleged violation of several federal statutes, including 12 U.S.C.

§ 1813, 31 U.S.C § 371, and 12 U.S.C. § 152. (Ex. A., Complaint.) Plaintiff contends Credit

Acceptance violated these statutes by purportedly failing to “give adequate compensation

for promissory note” or to “give full disclosure to all matters relating to the contract/loan.”

(Id.)

        7.      Consequently, because the State Court Action includes claims arising under

the laws of the United States, this Court has original subject matter jurisdiction over the

State Court Action pursuant to 28 U.S.C. § 1331.

        8.      The Complaint also includes allegations for “breach of contract,” “non

disclosure of note monetization,” and “failure to acknowledge secured party signature

funded the loan.” (Ex. A., Complaint.) To the extent these allegations purport to state

claims for relief, the Court has supplemental jurisdiction over them pursuant to 28 U.S.C.

§ 1367, because they are part of the same case or controversy purportedly giving rise to

the claims over which the Court has original subject matter jurisdiction.




                                       - 2 -5086284v.1
             Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 3 of 16




                                  REMOVAL IS TIMELY

       9.       As noted above, the Complaint in the State Court Action was served on

Credit Acceptance on July 14, 2021.

       10.      Because this Notice of Removal is filed within thirty (30) days of service of

the Complaint on Credit Acceptance, it is timely under 28 U.S.C. § 1446(b).

                             OTHER PROCEDURAL ISSUES

       11.      This Court is the United States District Court for the district within which

the State Court Action is pending. Accordingly, the State Court Action is properly removed

to this Court under 28 U.S.C. §§ 1441 and 1446.

       12.      As required by 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be promptly filed with the Magisterial District Court in and for Bucks

County, Pennsylvania, and served on all parties to this action. A copy of the Notice of

Filing of Notice of Removal is attached as Exhibit C.

       13.      In filing this Notice of Removal, Credit Acceptance reserves any and all

defenses, objections, and exceptions, including without limitation those relating to

jurisdiction, service, venue, and statute of limitations.

       WHEREFORE, Defendant, Credit Acceptance Corporation (misidentified in

Plaintiff’s Complaint as “Credit Acceptance”), submits this notice that the State Court

Action is removed from the Magisterial District Court in and for Bucks County,

Pennsylvania, to the United States District Court for the Eastern District of Pennsylvania.

                                     By:

                                     /s/ Christopher A. Reese
                                     Eric M. Hurwitz (PA Atty. No. 84251)
                                     Christopher A. Reese (PA Atty. No. 308939)
                                     STRADLEY RONON STEVENS & YOUNG, LLP



                                        - 3 -5086284v.1
         Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 4 of 16




                              2005 Market Street, Suite 2600
                              Philadelphia, PA 19103-7098
                              Phone: (215) 564-8000
                              Fax: (215) 564-8120
                              ehurwitz@stradley.com
                              creese@stradley.com

                              Attorneys for Defendant,
                              Credit Acceptance Corporation
                              (misidentified as “Credit Acceptance”)

Dated: August 4, 2021




                                - 4 -5086284v.1
Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 5 of 16




EXHIBIT A
Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 6 of 16
Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 7 of 16
Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 8 of 16
Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 9 of 16
Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 10 of 16




EXHIBIT B
                            Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 11 of 16

                                                   Magisterial District Judge 07-1-07
                                                                                DOCKET
                                                                                                           Docket Number: MJ-07107-CV-0000191-2021
                                                                                                                                                       Civil Docket
                                                                            Marcus Anderson
                                                                                     v.
                                                                            Credit Acceptance
                                                                                                                                                                    Page 1 of 1

                                                                         CASE INFORMATION
Judge Assigned:                Magisterial District Judge Daniel                        File Date:                     07/06/2021
                               Baranoski
Claim Amount:                  $10,085.28                                               Case Status:                   Active
Judgment Amount:                                                                        County:                        Bucks

                                                                         CALENDAR EVENTS
Case Calendar                       Schedule                                                                                                          Schedule
Event Type                          Start Date        Start Time       Room                               Judge Name                                  Status
Civil Action Hearing                08/06/2021         8:45 am                                            Magisterial District Judge                  Scheduled
                                                                                                          Daniel Baranoski

                                                                         CASE PARTICIPANTS
Participant Type              Participant Name                                        Address
Defendant                     Credit Acceptance                                       Southfield, MI 48034
Plaintiff                     Anderson, Marcus                                        Philadelphia, PA 19119
                                                                       DISPOSITION SUMMARY
Docket Number                         Plaintiff                                 Defendant                               Disposition                        Disposition Date
                                                                  DOCKET ENTRY INFORMATION
Filed Date      Entry                                                    Filer                                            Applies To
07/13/2021      Certified Civil Complaint Accepted                       Magisterial District Court 07-1-07               Credit Acceptance, Defendant
07/07/2021      Certified Civil Complaint Issued                         Magisterial District Court 07-1-07               Credit Acceptance, Defendant
07/06/2021      Civil Complaint Filed                                    Marcus Anderson




MDJS 1200                                                                                                                                          Printed: 08/03/2021 11:15 am

         Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
          the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
          omissions on these docket sheets. You should verify that the information is accurate and current by personally consulting the official record reposing in
                                                                   the court wherein the record is maintained.
Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 12 of 16




EXHIBIT C
         Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 13 of 16




STRADLEY RONON STEVENS & YOUNG, LLP
Eric M. Hurwitz (PA ID No. 84251)
Christopher A. Reese (PA ID No. 308939)                  Attorneys for Defendant,
2005 Market Street, Suite 2600                           Credit Acceptance Corporation
Philadelphia, PA 19103-7098                              (misidentified in the Complaint
Phone: (215) 564-8000                                    as “Credit Acceptance”)
Fax: (215) 564-8120

                      IN THE MAGISTERIAL DISTRICT COURT OF
                           BUCKS COUNTY, PENNSYLVANIA

                                                  :
 MARCUS ANDERSON,                                 :
                                                  :
                      Plaintiff,                  :
                                                  :         No. CV-191-2021
               v.                                 :
                                                  :
 CREDIT ACCEPTANCE CORPORATION,                   :
                                                  :
                      Defendant.                  :
                                                  :
                                                  :

                    NOTICE OF FILING OF NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1446(d), Defendant, Credit Acceptance Corporation

(“Credit Acceptance”) (misidentified in Plaintiff’s Complaint as “Credit Acceptance”), by

its undersigned counsel, hereby gives notice that it has filed in the United States District

Court for the Eastern District of Pennsylvania the attached Notice of Removal (without

exhibits) of the above-captioned action.

       Pursuant to 28 U.S.C. § 1446, the filing of this Notice effects the removal of this

action to the federal court, and this Court is directed to “proceed no further unless and

until the case is remanded.” 28 U.S.C. § 1446(d).

                                   /s/ Christopher A. Reese
                                   Eric M. Hurwitz (PA Atty. No. 84251)
                                   Christopher A. Reese (Pa. Atty. No. 308939)
                                   STRADLEY RONON STEVENS & YOUNG, LLP



                                                                                 5086276v.1
        Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 14 of 16




                             2005 Market Street, Suite 2600
                             Philadelphia, PA 19103-7098
                             Phone: (215) 564-8000
                             Fax: (215) 564-8120
                             ehurwitz@stradley.com
                             creese@stradley.com

                             Attorneys for Defendant,
                             Credit Acceptance Corporation
                             (misidentified as “Credit Acceptance”)

Dated: August 4, 2021




                                                                      5086276v.1
         Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 15 of 16




                            CERTIFICATE OF SERVICE

             I, Christopher A. Reese, hereby certify that on August 4, 2021, I caused a

true and correct copy of the foregoing Notice of Filing of Notice of Removal to be served

upon the following via U.S. Mail, postage pre-paid.

                           Marcus Anderson
                           332 W. Hortter Street
                           Apartment 304
                           Philadelphia, PA 19119
                           Pro Se Plaintiff



                                         /s/ Christopher A. Reese
                                         Christopher A. Reese




                                                                              5086276v.1
                                                                                5086276v.1
         Case 2:21-cv-03473-JS Document 1 Filed 08/04/21 Page 16 of 16




                            CERTIFICATE OF SERVICE

             I, Christopher A. Reese, hereby certify that on August 4, 2021, I caused the

foregoing Notice of Removal and accompanying exhibits to be electronically filed via the

Court’s ECF system. The foregoing documents are available for viewing and downloading

from the PACER system.

             I further certify that on this date, I caused a true and correct copy of the

foregoing to be served via U.S. Mail, postage pre-paid, upon the following:

                           Marcus Anderson
                           332 W. Hortter Street
                           Apartment 304
                           Philadelphia, PA 19119
                           Pro Se Plaintiff



                                         /s/ Christopher A. Reese
                                         Christopher A. Reese




                                                                                 5086284v.1
                                                                                   5086284v.1
